TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00565-CV



                           Priscilla Flores and Reggie Flores, Appellants

                                                   v.

                          Temple Independent School District, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
             NO. 190,804-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING




                              MEMORANDUM OPINION


                All parties have requested dismissal of this appeal. We grant appellants= motion, dismiss

appellee=s motion, and dismiss this appeal.




                                                Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellants= Motion

Filed: February 6, 2003